As I understand the majority opinion, there was not any evidence introduced in this case to show that there was any fraud or wrongdoing on the part of the officials and employees of the Legislature in handling the amendments to the bill in question and, therefore, even though the House Journal did not fully set forth just what procedure was followed in their adoption, the presumption is that they were validly adopted, since the Constitution did not specifically require entry in the House Journals of the action of the House that was not included therein.
I concur in this view because the attention of the members of the House was specifically called to these omissions by the members of the Senate and the bill returned with the amendments for such action as the House might deem necessary. The members of the House returned the bill with its amendments to the Senate without any further action, thus showing that the members of the House considered that the amendments had been regularly and legally adopted and that the minutes in the House Journal sufficiently indicated this fact.
It is also my understanding that the constitutionality of the statute is sustained not on the theory that the Legislature exercised its constitutional power to merge and consolidate state offices and departments of Government because it is conceded in the briefs that while express reference is made to the constitutional article authorizing merging and consolidation of offices and *Page 406 
departments of the State, this was not as a matter of fact done. As I construe the majority opinion, the functions, duties, and responsibilities of constitutional State officials are not taken away from them and placed under the control of the Director of Finance.
In the prevailing opinion, it is stated that the Director of Finance and his assistants would act as aides and adjuncts to the other constitutional officers in discharging and performing the duties, functions, and responsibilities of their respective offices. Since the Legislature has the authority under the Constitution to enact laws regulating the finances or fisc of the State, the statute in question is a constitutional expression of legislative will, provided it is not construed to mean that the Director of Finance or the members of his Department can, by the management of the finances of the State, for all practical purposes and effects, deprive an official occupying a constitutionally created office of the duties, functions, and responsibilities of his office. In short, the Legislature has no authority to deprive an official occupying a constitutionally created office of the authority and rights vested in him by virtue of the Constitution. The statute in question must be susceptible of the interpretation placed upon it by the majority opinion, as above outlined, since none of the state officials are before the Court complaining. It is the duty of the Court to avoid a construction of the statute that would make it unconstitutional and to resolve all doubts as to its legality in favor of its validity. *Page 407 
For the reasons above stated, I respectfully concur in the decree.